Case 6:18-cv-01123-MJJ-CBW Document 55 Filed 06/02/20 Page 1 of 1 PageID #: 457




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

CHERYL ROBICHAUX RILEY                           CIVIL ACTION NO. 18-cv-1123

VERSUS                                           JUDGE JUNEAU

ROBERT NOVASAD, ET AL.                           MAGISTRATE JUDGE
                                                 WHITEHURST


                                  JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including

 the lack of objections filed, and concurring with the findings of the Magistrate Judge

 under the applicable law;

       IT IS ORDERED that the Motion to Dismiss [Doc. 41] filed by defendants

 Robert Novasad and Jettison Christopher is GRANTED, and the claims against

 Novasad and Christopher are DENIED AND DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 2nd day of
 June, 2020.

                                           ______________________________
                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
